Title: To James Madison from Elijah Wadsworth, 24 May 1813
From: Wadsworth, Elijah
To: Madison, James


Sir
Ohio Canfield 24th. May 1813
Immediately after Genel. Hull surrendered the Nor⟨th⟩ ⟨W⟩estern Army I was requested by the Secretary at War to order 1500 Men from my Division, March them to the frontier, without delay, which was complied with, those men ware organized, and the last of Novr, put under the Order of a Brigadier Genel. and Reported to Genel. Harrison, by directions from the War office, between the time of the first marching this detachment, & reporting them, A large portion of Officers & men, by Sickness & dearth, war discharged, after they had served one, two, & three Months, for which they have received no compensation, by this neglect much dissattisfaction has arisen among the Mulitia on the frontiers.
On Saturday last I made Application to the District pay Master Mr. Huntington, for payment, of that clas of men above mentioned. He has refused, informing that Genel. Harrison had directed him to pay only those men I had reported to him, further informs that he had written the paymaster Genel. a number of letters on that subject, had received no ⟨instruc⟩tions that would justify the payment.
My perticular request from the Officers, this Application is made, that directions may be given for payment. ⟨A⟩ reply, as soon as conveniant will gratify the Officers. Very respectfully Sir your Obediant Servt.
Elijah WadsworthMajr. Genel. 4th. DivisionOhio Militia
